MEMORANDUM **
On appeal, the defendant-appellant raises one issue: the sufficiency of the evidence supporting his conviction for carrying a firearm during the commission of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A), in his criminal trial in which the jury also found him guilty of both conspiracy to possess with intent to distribute methamphetamine and the corresponding substantive offense, 21 U.S.C. §§ 846 and 841(a)(1). There was sufficient *548evidence from which a jury could have concluded that the defendant had the plastic bag of drugs and a handgun in his waistband and that he remained outside his cousin’s truck as a lookout while the drug transaction took place. He admitted his crime to the DEA. There was sufficient evidence to support his conviction under § 924(c)(1)(A), and accordingly we AFFIRM the District Court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.